120 U.S. 51 (1887)
UNITED STATES
v.
BISHOP.
Supreme Court of United States.
Submitted December 6, 1886.
Decided January 10, 1887.
APPEAL FROM THE COURT OF CLAIMS.
Mr. Attorney General and Mr. F.P. Dewees for appellant.
Mr. John Paul Jones and Mr. Robert B. Lines for appellee.
MR. JUSTICE HARLAN delivered the opinion of the court.
This case does not differ in principle from that of United States v. Symonds, just decided.
Bishop is now, and has been for more than four years, a lieutenant-commander in the navy. By direction of the Secretary of the Navy, he assumed the duties of executive officer of the training-ship Minnesota, on the 18th of April, 1884. During the period of such service that vessel was stationed in New York harbor, cruising and moving about under her own power. Her machinery and equipment were kept in order, and she was perfectly seaworthy, capable, upon short notice, of being used in a protracted cruise.
The duties of Bishop, while such executive officer, were more arduous and confining than those of officers of similar grade upon vessels in foreign waters.
*52 For the reasons given in United States v. Symonds, we are of opinion that the services of appellee were, within the meaning of § 1556 of the Revised Statutes, performed "at sea," and, consequently, it was rightly adjudged in the court below that he was entitled to sea-pay, as established for officers of his grade, during the period of his service on the Minnesota.
Judgment affirmed.